Citation Nr: 0104760	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-23 961	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had over 20 years active military service ending 
with his retirement in October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision issued by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in August 1999, a statement of the case (SOC) was 
issued in October 1999, and a substantive appeal (SA) was 
received in November 1999.  

For the reasons set forth below, this matter is dismissed 
because the appellant making the claim at issue is a veteran 
who died during the pendency of this appeal.  However, the 
RO's attention is directed to an April 2000 letter from the 
veteran's widow, which was received by the Board in May 2000, 
stating that she wishes to file her own claim for benefits.  
This matter is hereby referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran died on February [redacted], 2000, while his appeal 
was pending at the Board.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
ALAN S. PEEVY
Member, Board of Veterans' Appeals

 



